FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 30, 2020

                                       No. 04-20-00425-CR

                                EX PARTE DAVID DELGADO

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-1651-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        After this court’s records were updated to show this is an accelerated appeal, and no
reporter’s record was timely filed, this court advised the court reporter that the reporter’s record
was due to be filed with this court on September 28, 2020. See TEX. R. APP. P. 35.1, 37.3.
       On the revised due date, court reporter Lori Schmid filed a notification of late record and
asked for an additional ten days to complete the record.
       The request is GRANTED. The reporter’s record is due on October 8, 2020.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court